DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (KR 2014078407).

Regarding Claims 1-3, 9-13, 17-19, Yoo teaches a material represented by H-49 (paragraph 49):


    PNG
    media_image1.png
    199
    191
    media_image1.png
    Greyscale

H-49 reads on applicants’ Formula 1 and 1A-3 wherein Y1 = O; c4 = 0; c2 =1; a2 = o; b2 = 1, R2 = H; n2 = 0; c3 and c4 = 0; c1 =1; a1 = 0; b1 = 1, R1 = H; n1 = 1;A12 = benzene; Ar11 = pyridine; a23 = 0; c24 = 0; A22 = pyridine; c23 = 0; c21 =1; a21 = 0; b21 = 1, R21 = Formula 3, Ar31-Ar33 = benzene (per claims 9-13).
a1, a2, a21 and a22 (per claim 17)
Ar31-Ar33 = benzene, 5-1 (per claim 18)
R21 = Formula 3; R1, R2 and R22 = H (per claim 19).
Yoo teaches H-49 used in an OLED (machine trans. pages 6-7):


    PNG
    media_image2.png
    137
    477
    media_image2.png
    Greyscale
(per claim 1).

H-49 is used in the emission layer (machine trans. page 7) (per claim 2) as a host material (machine trans. page 5). Yoo teaches the light emitting layer contain the phosphorescent host (H-49) and a dopant (machine trans. page 7) (per claim 3).

	
Regarding Claims 15-16, Yoo teaches the limitations of independent claim 9 wherein (limitations L1, L2 and L21 to L23 are controlled by the coefficients  a1, a2, a21 and a22. Claim 9 allows said coefficients to be 0 while dependent claims 15-16 requires L1, L2 and L21 to L23 to be present.  The limitations of dependent claims 15-16 are viewed as a recitation of the partial (coefficients  a1, a2, a21 and a22 > 0) limitations of independent claim 9; however, the missing limitation (coefficients  a1, a2, a21 and a22 = 0 ) is nonetheless applicable. Therefore, as the basis for dependent claim 13 is encompassed in rejected independent claim 9, the limitations of claim 13 are thus meet by the treatment of independent claim 9 (per claims 15-16).

Allowable Subject Matter
Claims 4-6, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Additional host in light emitting layer (per claims 4-5)
Hole Blocking layer containing Formula 1 (per claim 6)
Additional layers (per claims 7-9)
Two nitrogen in the ring system (per claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786